BAIRD, J.,
dissenting in part.
As to the issue raised in Assignment of Error II, it is my impression that its decision in Conrad, supra, aligned this court with what I perceive to be the majority rule, and *437the one set forth in the Restatement of the Law 2d, Contracts (1981) 99, Section 205, that every contract imposes upon each party a duty of good faith and fair dealing in its performance and enforcement.
Accordingly, I believe the summary judgment granted herein by the trial court should be reversed.